        Case 1:18-cv-03969-GHW Document 139 Filed 07/15/19 Page 1 of 2



                                         JOSEPH PAUKMAN
                                        ATTORNEY AT LAW
                                    --------------------------------
                                       1407 Avenue Z # 612
                                       Brooklyn, NY 11235
                                        tel: (718) 736-4050
                                        fax: (484) 307-7973
                                       3360066@gmail.com


                                           July 14, 2019


Hon. Gregory H. Woods
Via Pacer
500 Pearl St.
NY NY 10007


                                                                       Re:  American E Group v
                                                                            Livewire Ergogenics
                                                                            v Elana Hirsch et al
                                                                            Index 1-18-cv-3969-
                                                                            GHW
                                                                       ===================

Dear Judge Wood

       Third party Defendants JSBARKATS PLLC and SUNNY JOSEPH BARKATA aka

SUNNY JOSEPH BARKATS, by counsel, respectfully submits this reply to Docket 138 and in

support of compel arbitration pursuant to arbitration agreement.

       Federal courts in six circuits have treated motions to compel arbitration as motions to

dismiss for lack of subject matter jurisdiction under Rule 12(b)(1). a federal trial court may not

hear cases based on state law where the parties are citizens of the same state. Even if the court

would have personal jurisdiction over the parties, if the court lacks subject matter jurisdiction

over the entire case, the entire case will be dismissed from federal court. See FRCP 12(b)(1).

See Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149 (1908).
        Case 1:18-cv-03969-GHW Document 139 Filed 07/15/19 Page 2 of 2



       Consent of the parties cannot allow subject matter jurisdiction to a court. Unlike personal

jurisdiction, which the court can obtain upon a party’s consent or failure to object, lack of subject

matter jurisdiction is never waivable; either the court has it, or it cannot assert it. Agreements

between the parties to confer subject matter jurisdiction upon a particular court are invalid.

Furthermore, a party can raise lack of subject matter jurisdiction at any time; there are no time

restraints on when such an objection can be raised (again, as opposed to personal jurisdiction,

which must be raised at a very early stage in the proceedings). FRCP 12(h)(3) provides:

“Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of

the subject matter, the court shall dismiss the action.” This rule has been interpreted to mean that

courts can raise lack of subject matter jurisdiction sua sponte, that is, on their own, without any

suggestion by a party.


       Based on FRCP 12 (h)(3) this Court should dismiss the claims against JSBARKATS

PLLC and SUNNY JOSEPH BARKATA aka SUNNY JOSEPH BARKATS, or compel

arbitration pursuant to arbitration agreement




                                   /s/ JOSEPH PAUKMAN
                                      __________________

                                       JOSEPH PAUKMAN
